UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1935



TOMMY LEE CHAPMAN; MARYANNE CHAPMAN,

                                          Plaintiffs - Appellants,

          versus


MARK L. EARLEY, Attorney General of Virginia;
SUPREME COURT OF VIRGINIA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-00-223-3)


Submitted:   November 7, 2000          Decided:     November 21, 2000


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tommy Lee Chapman, Maryanne Chapman, Appellants Pro Se. Gregory E.
Lucyk, Catherine Crooks Hill, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tommy Lee Chapman and Maryanne Chapman appeal the district

court’s order denying relief on their 42 U.S.C.A. § 1983 (West

Supp. 2000) complaint.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.       Chapman v.

Earley, No. CA-00-223-3 (E.D. Va. June 16, 2000). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2